PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of

:
LOEWEN, ERIC P., et al.

:
Application No.: 15/452,696

:	DECISISON ON PETITION
Filed: No.:  March 07, 2017
Attorney Docket No.: 5.0051.1 (24AR314723) 

:


This is a decision on the petition filed December 16, 2020, under the unintentional provisions 37 CFR 1.137(a), to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition. 

This application is abandoned in view of the decision by the Board of Patent Appeals and Interference rendered on October 06, 2020 and because the period for seeking court review on the decision has expired and there are no allowed claims.
 
A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required pursuant to paragraph (d) of this section.

The instant petition has not satisfied requirement (1).

A proper response to a final office decision consists of either: (1) an amendment that prima facie (i.e. on its face) places the application in condition for allowance; (2) a Notice of Appeal (and the required fee); (3) a Request for Continued Examination (and the required fee), or (4) a continuing application.  

However, the Examiner has determined and indicated to the undersigned that the Request for Rehearing under 37 C.F.R. 41.52 filed December 16, 2020, does not place the application in condition for allowance. 




Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By facsimile:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Dale Hall at (571)272-3586.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        



Attachment: Advisory Action 





    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)